                      IN THE UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                        )
                                                 )
   ROBERTS, WILLIAM BARRIER                      ) CASE NO. 18-83442-CRJ7
   SSN: XXX-XX-9314                              ) CHAPTER 7
                                                 )
        Debtor.                                  )


                 ORDER ON FINAL APPLICATION OF CALLAHAN PC
                     AS SPECIAL COUNSEL FOR THE DEBTOR,
              FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

         This matter came before the Court on November 23, 2020 upon the Final Application of

 Callahan PC, as Special Counsel for the Debtor, for Compensation and Reimbursement of

 Expenses (the “Application”) [Doc 426]. The Bankruptcy Administrator filed a Statement of

 Review of the Application on November 19, 2020 [See Doc 443]. Upon consideration by the

 Court, the Bankruptcy Administrator’s recommendation and with no objections having been

 filed, it is therefore

         ORDERED, ADJUDGED AND DECREED that the Final Application of Callahan PC,

 as Special Counsel for the Debtor, for compensation of fees in the amount of $38,241.00 and

 expenses in the amount of $4,260.53 is hereby APPROVED. Such fees and expenses may be

 paid as a Chapter 11 administrative expense as funds are available.

 Dated this the 1st day of December, 2020.

                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge
 Order prepared by:

   /s/John J. Callahan, Jr.
 JOHN J. CALLAHAN, JR.




Case 18-83442-CRJ7        Doc 447    Filed 12/01/20 Entered 12/01/20 14:56:52         Desc Main
                                    Document     Page 1 of 1
